DETAILED ACTION
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on June 30, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 1, 10, and 20 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on June 30, 2022, with respect to claim rejections under 35 U.S.C. §112(b). have been fully considered and are persuasive.  The rejection of claims 5, 7, 8, and 12-17 has been withdrawn. 
Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive.
Regarding the objection of claims 2, 8, 9, and 11, the Applicant’s arguments have been fully considered by the examiner. The examiner respectfully disagreed with the Applicant’s arguments, for example, both independent claims 1 and 10 already recited “wherein the precoder parameters specify …”, claims 2 and 11 are depend claims and recite the same precoder parameters, therefore, “wherein the precoder parameters specify” should be “wherein the precoder parameters further specify”.
Regarding claim 8, claim 8 is a dependent claim which depends from claim 1, and the steps recited in claim 8 are additional steps of claim 1, therefor, “the method comprises” should be “the method further comprises”.
Regarding claim 9, the terms “a first precoder matrix” and “a second precoder matrix” already recited in the precedent claim 1 (last paragraph), therefore, they should be “the first precoder matrix” and “the second precoder matrix”, respectively, for clarity.
Regarding the double patenting rejection of claims 1, 10, and 20, the Applicant didn’t provide arguments to the claim rejections, therefore, the claims remain rejected.
Claim Objections
Claims 2-3, 8-9, and 11 are objected to because of the following informalities:  
Line 1 of both claims 2 and 11, the term “the precoder parameters specify” should be “the precoder parameters further specify”.
Claim 8, line 1, the term “wherein the method comprises” should be “wherein the method further comprises”.
Claim 9, lines 2 and 4, the terms “a first precoder matrix” and “a second precoder matrix” should be “the first precoder matrix” and “the second precoder matrix”, respectively for clarity. See last paragraph of claim 1.
Claim 3 depends from claim 2, therefore it is also objected.
Appropriate correction is required.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of U.S. Patent No. 11,121,749. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in each of the independent claims 1, 10, and 20 of the instant application are also recited in each of the independent claims 1, 2, and 12, respectively, of U.S. Patent No. 11,121,749, except the following: each of claims 1, 10, and 20 of the instant application didn’t include the claimed subject matter “wherein the precoder parameters are associated with a plurality of antenna ports of the base station”, and used the phrase “can be determined” instead of “comprises” recited in each of claims 1, 2, and 12 of U.S. Patent No. 11,121,749. Although the conflicting claims (1/1, 10/2, and 20/12) are not identical, they are not patentably distinct from each other because the broader claims of the instant application would have been obvious in view of the narrow issued claims of the U.S. Patent No. 11,121,749 (see In re Emert, 124 F.3d 1458, 44USPQ2d 1149).

Allowable Subject Matter
Claims 1, 4-7, 10, and 12-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claims 2-3, 8-9, and 11 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632